                      Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 1 of 50
                                                                                                                                                  1
           ·•,\ .t·

              '
                               1                                    IN THE CIRCUIT COURT OF THE
             .I                                                      FIFTEENTH JUDICIAL CIRCUIT·
   t"' ~7                   . -2-- -------- -----------   -- -IN-AND___ F_OR -PA-LM--BEACH. COUNTY I FLORIDA
    •.           J'

                                                                           CRIMINAL DIVISION
                               3

                              4
                                             STATE OF FLORIDA                )
                              5                                              )
                                             vs                              )    CASE NO.          06 CF9454AMB
                              6-                                             )                      08 9381CFAMB
                                             JEFFREY EPSTEIN                 )
                              7                                              )
                                                    Defendant.               )
                              8                                              )

                              9
                                                                            PLEA CONFERENCE
                            10

                            11               PRESIDING:           HONORABLE DEBORAH DALE PUCILLO

                            12              APPEARANCES:

                            13                              ON BEHALF OF THE STATE:
                                                                 BARRY E. KRISCHER, ESQUIRE
                            14                                   State Attorney
                                                                 401 North Dixie Highway
                            15                                   West Palm Beach, Florida 33401
                                                                 By:   LANNA BELOHLAVEK, ESQUIRE
                            16                                         Assistant State Attorney

                            17                              ON BEHALF OF THE DEFENDANT:
                                                                 ATTERBURY, GOLDBERGER & WEISS,P.A.
                            18                                   250 Australian Avenue South
                                                                 Suite 1400
                            19                                   West Palm Beach, Florida 33401
                                                                ·By:  JACK GOLDBERGER, ESQUIRE
                            20
                                                                                                        CERTIFIED COPY
                            21

                            22

                            23
                                          June 3 O , 2 O O 8
                            24            Palm Beach County Courthouse
                                          West Palm Beach, Florida 33401
__L _        :·----     ___ 2!:i ________ l:3_e~~1?::1_i_nJ__ ~_t---~-~~_o__ ~-'-~__1-_o_c_~, -~_:-~· ______ _
 ,·•·>--···[.}                                                                                                   ----- -------- ------------ -•-----------------



                                               PHYLLIS A. DAMES,             OFFICIAL COURT REPORTER
                             Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 2 of 50
                                                                                                                                           2

                                                   1                             BE IT REMEMBERED that the following
                             ---·----·-·-·---------·-·-- ··-                                 - - ----- - --- -------------------------
                             -   -   -   -   - -
--··-·-~-·-                                            ---   .. ~~~------ --------- .. -
                                                              --.-.--   -              -   --
                                                                                                                                               --·
                                          2             proceedings were                    had in the above-entitled cause

                                                   3   before the HONORABLE DEBORAH DALE PUCILLO,                              one of

                                                   4   the judges of the aforesaid court, at the Palm

                                                   5   Beach County Courthouse,                         located in the City of

                                                   6   West- Palm Beach, - State of Florida on June 20,                              2008 _.

                                                   7   beginning at 8:40 o'clock, a.m. with appearances

                                                   8   as hereinbefore noted,                        to wit:

                                                   9   THEREUPON:

                                             10                                   MR. GOLDBERGER:              Good morning,    Judge,

                                             11                             Jack Goldberger on behalf 6f Jeffrey

                                             12                             Epstein.

                                             13                                   THE COURT:           Good morning.
               ..
(                    .
                         !
    ··- •••..• J''
                     /
                                             14                                   MR. GOLDBERGER:              Your Honor, we are

                                             15                             here for a plea conference.

                                             16                                   THE COURT:           Raise your right hand.

                                             17        THEREUPON:

                                             18                                                 JEFFREY EPSTEIN,

                                             19        after being called as a witness by the Defense and

                                             20        after being first duly sworn by the Court,                              was

                                             21        examined and testified as follows:

                                             22                                   THE DEFENDANT:           Yes, ma'am.

                                             23                                   THE COURT:            Is this one case or two?

                                             24                                   MS. BELOHLAVEK:              Two.

                                             25                                   THE COURT:           May I see the PC



                                                             PHYLLIS A. DAMES,                  OFFICIAL COURT REPORTER
                Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 3 of 50
                                                                                               3

                      1                affidavit in both cases, please?
    -,,-------------------------------------·-····-···•··-···--··-····-··-···
(           l         2                         MS. BELOHLAVEK:      There are no PC

                      3                affidavits.      There was originally an

                      4                Indictment,    the second charge was filed

                      5                arising out of the booking.          It was all

                      6                testimony presented to the grand jury.

                      7                         THE COURT:    Let me see the Indictment

                      8                then?

                      9                         I have one Indictment, one

                     10                Information?

                     11                         MS. BELOHLAVEK:     Correct.

                     12                         THE COURT:    So one case is charged by

                     13                Indictment, one is charged by Information?
(           )
····-••''            14                         MS. BELOHLAVEK:     Correct.

                     15                         THE COURT:    In case 2006036744 you.

                     16                are charged with procuring a person under

                     17                18 for prostitution, a second degree

                     18                felony, maximum penalty of fifteen years

                     19                Department of Corrections; minimum,           some

                     20                period of probation.        No mandatory minimum

                     21                apply,    is that correct, State?

                     22                         MS. BELOHLAVEK:     Correct.

                     23                         THE COURT:    And in case number 06

                     24                9454CF, you are charged with felony

                     25                solicitation to prostitution, a third
·--.-..-/




                                PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
                           Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 4 of 50
                                        'j
                                                                                                                                                                                                  4


                                                       1                       degree felony,                         punishable by a maximum
 --~:,...-...;::-,'°--   -- -.--.--,-        ---

                  ")                                   2                       penalty of five years in the Department of

                                                       3                       Corrections, and a minimum, probation.                                                                No

                                                       4                       mandatory minimums,                                correct?

                                                       5                                    MS. BELOHLAVEK:                             Correct.

                                                       6 -                                .THE.COURT:                      The defendant has no

                                                       7                       prior criminal record?

                                                       8                                   MS. BELOHLAVEK:                              Correct.

                                                       9                                   MR. GOLDBERGER:                              Yes, Your Honor.

                                                   10                                     . THE COURT:                     You checked the NCIC as

                                                   11                          well as State records?

                                                   12                                      MS. BELOHLAVEK:                             Yes.

                                                   13                                      THE COURT:                      And the guideline score

                                                   14                          sheet I have before me shows 21.5 months in

                                                   15                          the Department of Corrections as the lowest

                                                   16                         permissible prison sentence in months.

                                                   17                         Both sides agree to the preparation of the

                                                   18                          guideline score sheet?

                                                   19                                      MR. GOLDBERGER:                             We so agree, Your

                                                   20                         Honor.

                                                   21                                      MS. BELOHLAVEK:                             Yes.

                                                   22                                      THE COURT:                      What is proposed -- it

                                                   23                          goes on for pages.

                                                   24                                      MR. GOLDBERGER:                             Your Honor, much of

                                                   25                          the documentation is acknowledgement by my
- -~-       -~-;-,-- -   - -    ~-            --   -       -   ------------ - - - --------- --   ----- -- -   ------------~-- -   ------- -----~· ------ --- - -   -·~--· ----- --- -----   ---   -- -- --- - --
                                                                                                                                                                                                      -            -




                                                                  PHYLLIS A. DAMES,                           OFFICIAL COURT REPORTER
          Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 5 of 50
                                                                                            5

                       1           client to community control,        sex offender
-,/ --,. -- - ---- -- - 2
                                  status.

                       3                  THE COURT:      I understand.

                       4                        Okay.   What is proposed -- those

                       5          are the maximums and minimums,          Mr.    Epstein.

                       6         -- What is proposed is that you will_ be

                       7          pleading guilty to felony solicitation to

                       8          prostitution and procuring a person under

                       9          18 for prosecution.       A PSI would be waived,

                    10            you would be adjudicated guilty of both

                    11            felonies,     is that correct?

                    12                    MS. BELOHLAVEK:     Correct.

                    13                    THE COURT:     And on 06 9454,        the

                    14            defendant to be sentenced to 12-months in

                    15            the Palm Beach County          detention

                    16            facility?      He's going to do time in the

                    17            jail?

                    18                    MS. BELOHLAVEK:     Yes.

                    19                    THE COURT:     With credit for one day

                    20            served.     And on 08 9381,    he is to be

                    21            sentenced to six months in the Palm Beach

                    22            County jail detention facility,         with credit

                    23            for one day served.       And the six month

                    24            sentence is to be served consecutive to the

                    25            12 month sentence?



                            PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                 Case
                   '• I
                        9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 6 of 50
                                                                                                                                                                                                                                6

                                            1                                                                         MS. BELOHLAVEK:                                        Correct.,
- -:;~         ----------   - - - ------·   --   -   -~-- ---- -- - ---- ---- ------c------   -----.---   ---

         ··1
          I                                 2                                                                         THE COURT:                            Following the six months

                                            3                                                 sentence,                             the defendant will be placed on

                                            4                                                 12-months of community control one.                                                                                      The

                                            5                                                 conditions of the community control are

                                -   ---     6                                                 attached hereto and incorporated herein.

                                            7                                                                                    As a special condition of

                                            8                                                 community control, he's to have no

                                            9                                                 unsupervised contact with minors and the

                                     10                                                       supervising adult must be approved -- and I

                                     11                                                       would say, pre-approved, approved ahead._of

                                     12                                                       time, not after the fact by the Department

                                     13                                                       of Corrections.                                         And you would mean by that

                                     14                                                       his community control officer?

                                     15                                                                              MS. BELOHLAVEK:                                        Correct.

                                     16                                                                              THE COURT:                             The defenda'nt is

                                     17                                                       designated as a sexual offender pursuant to

                                     18                                                       Florida Statute 943.0435, and must abide by

                                     19                                                       all the corresponding requirements of the
                                                                                                                                                                                       ' .                (
                                     20                                                       statute, a copy of which is attached hereto

                                     21                                                       and incorporated herein.                                                                  The defendant

                                     22                                                   must provide a DNA sample in court at the

                                     23                                                       time of this plea.                                                 Is this the --                                    and the

                                    24                                                        attachments are the terms and conditions of

                                    25                                                        community control.                                                 There are some
.~   .    ·--      -   - - ------- -        -------- ~---                 ---------- --·--        -- -     - ----   - ------ -   -·-·------ ------   --··   - ---·- --- ----- -   --   ---   ---- -------- -   --- ---·- ----




                                                                      PHYLLIS A. DAMES,                                               OFFICIAL COURT REPORTER
  Case
     \
       9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 7 of 50
        ·'.

                                                                                                 7

                  1                 squiggles on the bottom of the page,                what
                   -------------------------·--·-·---«---- .- -··-··---·--- ----. --------------«-----------
                  2           would those squiggles be?

                  3                          MR. GOLDBERGER:        Thank you, Your

                  4                 Honor,    those are my client's signature

                  5                 acknowledging that we have gone over all

                  6                 the conditions.

                  7                          THE COURT:      One page after the plea

                  8                sheet that really spells out _the terms and

                  9                conditions of community control,               Florida

                 10                Statute 948.101, Mr. Epstein,              is that

                 11                squiggle at the bottom your squiggle?

                 12                          THE DEFENDANT:       Yes,   ma'am.

                 13                          THE COURT:      Would those be your

                 14                initials?

                 15                          THE DEFENDANT:       Yes, ma'am.

                 16                          THE COURT:      Did you read all of that

                 17                page?

                 18                          THE DEFENDANT:       Yes, ma'am.

                 19                          THE COURT:      Can you read?

                 20                          THE DEFENDANT:       Yes, ma'am.

                 21                          THE COURT:      How far did you go in

                 22                school?

                 23                          THE DEFENDANT:       High school.

                 24                          THE COURT:     That's your highest

                 25                degree?
-·--· -~------




                           PHYLLIS A. DAMES,       OFFICIAL COURT REPORTER
             Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 8 of 50
               ~   l
                                                                                            8


                            1                  THE DEFENDANT:     Yes.
----- ----- ----=----~~=                        --------------------·-···•-•.•-----·-····-·,.. ..
                                                                                                ,   ,_._,   _____
                            2                  THE COURT:    And is this your

                            3         signature on the pl~a sheet that recites

                           4          the terms of the plea I just read?

                           5                   THE DEFENDANT:     Yes, ma'am.

                           6                   THE.COURT:    Did you read that

                           7          document as well?

                           8                   THE DEFENDANT:     Yes, ma'am.

                           .9                  THE COURT:    You understand once you

                       10             do your 12 months followed by your six

                       11             months all in the Palm Beach County jail.

                       12             you will then be put on community control

                       13             which involves having an electronic monitor
         i
     /                 14             attache~ to you and --

                       15                      MR. GOLDBERGER:     Actually Your Honor,

                       16             the agreement of the parties is to,         it~s

                       17             community control one which is not monitor.

                       18                      THE COURT:    Oh, community control

                       19             one, is that spelled out in here?

                       20                      MS. BELOHLAVEK:     Yes.

                       21                      MR. GOLDBERGER:     Yes,   it is, Your

                       22             Honor.

                       23                      MS. BELOHLAVEK:     He does not fall

                       24             under the Jessica Lunsford Act which

                       25             requires the bracelet.



                                PHYLLIS A. DAMES,   OFFICIAL COURT REPORTER
                          Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 9 of 50
                                  '     '                                                                                                                                                    9

                                                     1                                                                               THE COURT:                    Community control two.

       /                                                                                                                             MS. BELOHLAVEK:                    Correct.
                                                                                                                                                                                                 I
                    )                                2

                                                     3                                                                               THE COURT:                    Community control one

                                                     4                                                         that would be no electronic monitor?

                                                     5                                                                              . MR. GOLDBERGER:                   That is correct .

                                                     6                                                                               THE COURT:                    Now which.of the terms

                                                     7                                                         and conditions of c6mmunity control one are

                                                     8                                                         you incorporating?

                                                     9                                                                               MR. GOLDBERGER:                    I can go through

                                                  10                                                           them with Your Honor.

                                                  11                                                                                 THE COURT:                    None of the them appear

                                                  12                                                           to be articulated in the plea sheet which

                                                  13                                                           is why I'm asking.

                                                  14                                                                                MR. GOLDBERGER:                     These are the

                                                  15                                                           standard conditions of community control by

                                                  16                                                           statute would apply to anyone that goes on

                                                  17                                                           community control and out of an abundance

                                                  18                                                           of caution, we simply memorialized those

                                                  19                                                           standard conditions in the plea sheet

                                                  20                                                           agreement.

                                                  21                                                                                 THE COURT:                    The Court shall require

                                                  22                                                           intensive supervision and surveillance for

                                                  23                                                           an offender placed on community control

                                                  24                                                          which may include but is not limited to

                                                  25                                                           specified contact with the parole and
       ·..   ___,,,,,
- ---.....---~ ---t-    ·--·--   -- -       -   - - - --   --- - - - - -   - ~   - ·- -   -· -   -   -·-   ---- ---- -   ----   -   ---·- - - -   •   ---- --- -




                                                                                     PHYLLIS A. DAMES,                                                  OFFICIAL COURT REPORTER
                     Case
                      ' I
                          9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 10 of
                                                           50                                    10

                           1                probation officer,                  specified by who?
-- ; -   ·-· -   -

 (               .         2
 \               )

                           3               Your Honor.

                           4                       THE COURT:                I don't see that in the

                           5               plea sheet.             That's why I'm asking the

                           6               questions~          No one has specified how often,

                           7               how frequently he is to have contact with

                           8               his parole and probation officer.

                           9               Confinement to an agreed upon residence

                          10               during the hours away from employment and

                          11               public service activity, has that been

                         12                articulated?

                         13                        MS. BELOHLAVEK:                              I believe'

                         14                Judge Mcsorley has a standard order

                         15                somewhere on the bench up there regarding

                         16                this,   I'm told by the prosecutor.

                         17                        MS. LENHARDT:                        Judge,              usually this is

                         18                the probation sheet she hands out to folks.

                         19                        THE COURT:               I have seen those

                         20                sheets -- I have seen them incorporated in

                         21                plea agreements which is why I'm asking.

                         22                        MR. GOLDBERGER:                             I see.

                         23                        THE COURT:               Is there some reason you

                         24                didn't use this particular document in this

                         25                case?
                                                     ----- -----   -·----·-------   -   -·-   ---- ----------~-- -~-----·----- --- -·--------   -   ------- ----------------




                                    PHYLLIS A. DAMES,       OFFICIAL COURT REPORTER
                             Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 11 of
                              ' '                                  50                                    11

                                        1                     MS. BELOHLAVEK:       I didn't realize
         ./~•"'-,
                     '"\                2              until Ms. Lenhardt just told me that Judge
                      /

                                        3              Mcsorley has that.

                                        4                     MR. GOLDBERGER:       We'd be happy to

                                        5              execute that document, Your Honor.         We were

                                        6              -- we overreacted by just having him sign_

                                        7              off on all conditions of community control.

                                        8                     THE COURT:    Well,    this is --

                                        9                     MR. GOLDBERGER:       Perhaps the better

                                     10                practice would be

                                     11                       THE COURT:    This is,    the reason_

                                     12                Judge Mcsorley does this which makes

                                     13                ultimate sense is we're going to be here

                                     14                half the morning if we're going to decide

                                     15                among ourselves now what the --

                                     16                       MR. GOLDBERGER:       That makes sense.

                                     17                       THE COURT:    I'm not going to leave

                                     18                this just unspecified.

                                     19                       MS. BELOHLAVEK:       We can take care of

                                     20                that right now if you could give us a few

                                     21                minutes.

                                     22                       THE COURT:    All right.

                                     23                           These are the standard conditions

                                     24                that Judge Mcsorley normally uses.         If you

    !
        ,·
                                     25                like them, you need to circle the ones that
-       '-.         -:1- -     - --------- · -




                                                 PHYLLIS A. DAMES,   OFFICIAL COURT REPORTER
                             Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 12 of
                              '    I
                                                                   50                                    12

                                               1          apply and everyone must initial them.              We
-   -,;:::;-~-, ..

                     \                         2          i;;iii go over it.     If you wish to change
                         I

                                               3          you understand there is quite a bit of

                                               4          latitude given the court in putting

                                               5          somebody on community control.          If you

                                               6          agree to some change,       let me know·,    but

                                               7          understand at the outset that I'm a big fan

                                               8          of specificity.       I want to know what he

                                               9          will be doing for employment.         I want to

                                             10           know exactly where he is going to be living

                                             11           and I want it on the record now.            It can

                                             12           change but it can only change with

                                            13            preapproval by DOC.        I want it crystal

                                            14            clear.     I don't want the community control

                                            15            officer who gets this case the day he walks

                                            16            out the Palm Beach County to have any doubt

                                            17            or confusion as to exactly what this

                                            18            defendant is supposed to do, where he is

                                            19            supposed to be when, exactly what I am

                                            20            requesting that officer to supervise.

                                            21                     MS. BELOHLAVEK:      Absolutely.

                                            22                     THE COURT:   Okay.

                                            23                     MR. GOLDBERGER:      We will work on it.

                                            24            Thank you, Your Honor.

                     \                      25                     THE COURT:   We will recall that case.
    -   "    __ _)_ -        - -       -   -- ---




                                                    PHYLLIS A. DAMES,   OFFICIAL COURT REPORTER
Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 13 of
                                      50                                    13

      1                        (Brief recess.)

      2                       MR. GOLDBERGER:

      3                back on Jeffrey Epstein, actually it

      4               worked, we had an opportunity to go through

      5               Judge McSorley's conditions of community

      6               control and_ we_ as_ked the Department of_

      7               Corrections representative to assist us to

      8               make sure we did everything properly.

      9               They were very helpful and we executed the

    10                document.

    11                        MS. BELOHLAVEK:        Yes,   and Your Honor,

    12                this defendant doesn't fall under the sex

    13                offender probation but we have included

    14                special sex offender donditions as part of

    15                the community control and they are all

    16                circled there.

    17                        THE COURT:     The plea agreement stated

    18                the defendant is designated as a ~exual

    19                offender pursuant to Florida Statute

    20                942.035.

    21                        MS. BELOHLAVEK:        Correct.    But the

    22                sex offender probation,         the statute is

    23                different and only applies to certain

    24                offenses and this one was not enumerated.

    25                        THE COURT:     Okay.     I want to make



               PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
              Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 14 of
               '   I
                                                    50                                    14

                        1           sure both I and the defendant are clear.
/..,..~-·,\             2           The sexual offender statute you are               ·   " · .·

                        3           referring to in the plea sheet is the one

                        4           that requires registration?

                        5                    MS. BELOHLAVEK:      Correct.

                        6.                   MR. GOLDBERGER:      Correct.

                        7                    THE COURT:    And we will talk about

                        8           that.

                        9                    MR. GOLDBERGER:      Okay.

                       10                    THE COURT:    But it is not the one

                       11           that requires the special conditions of sex

                       12           offender probation?

                       13                    MS. BELOHLAVEK:      Correct·.

                       14                    THE COURT:    Now,   rather than 948, do

                       15           you want me to disregard 948?             He's read

                       16           it?

                       17                    MS. BELOHLAVEK:      He's read it.

                       18                    THE COURT:    We will leave it in

                       19           there.     But these conditions we are going

                       20           to go over right now are going to be viewed

                       21           in my mind, yes,      and they have been signed

                       22           by the defendant and we will go over that

                       23           in a second as a part of the whole plea.

                       24                    MS. BELOHLAVEK:      Correct.

                       25                    THE COURT:    So circled are



                             PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
              Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page15
                                                                                           15 of
               ' '
                                                    50
                    1                conditions, A, you will remain confined to

   ~_--_~,------=----------y,.__o.::....:::u..::r:..__:r::..e_;:_c::;s..::i::..;:d:::..e::..n==c---=e~e::..x:..::..--=c_:;:_.e.p
                           2                                                                                                     t   one ha 1 f hour before

                            3                                       and after your approved employment,

                            4                                       community service work or any other

                            5                                       activity approved by your probation

                            6                                       officer.

                            7                                                                  B, you will maintain an hourly

                            8                                       accounting of all your activities on a

                            9                                       daily log which you will submit to your

                         10                                         supervising officer upon request.

                         11                                                                   My understanding about the daily

                         12                                         log, maybe I'm just confused from other

                         13                                         cases I've heard,                                    is the daily log is a

                         14                                        weekly log,                          I guess it is submitted ahead

                         15                                        of time,                    is that correct?

                         16                                                          PROBATION OFFICER:                                  That is correct,

                         17                                        Your Honor.

                         18                                                          THE COURT:                          So part A, where he has

                         19                                        to stay in his residence except for one

                         20                                        hour before and after the approved

                         21                                        employment,                         community service work and

                         22                                        other activity.                                    All that's information

                         23                                        that will be recorded in writing and the

                         24                                        defendant will have a copy and he will know

                         25                                        exactly where he is suppose~ to be when.
-~,·---='



                                                  PHYLLIS A. DAMES,                                  OFFICIAL COURT REPORTER
           Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 16 of
                                                 50                                    16

                               1                PROBATION OFFICER:        That is correct,
..
·/
 I                             2         Your Honor.

                               3                THE COURT:     As will his supervising

                           4             probation officer.      And.then to document

                           5             that he's supposedly done all that he

                           6             himself will be keeping a daily _log?

                           7                    PROBATION OFFICER:        That is correct,

                           8             Your Honor.

                           9                    THE COURT:     And the log form will be

                         10              provided by the department and he will be

                         11              turning that in every time he meets with

                         12              the probation officer?

                         13                     PROBATION OFFICER:        That is correct,

                         14              Your Honor.

                         15                     THE COURT:     Okay.     So that applies

                         16              and F applies.      Does E apply?     No.

                         17                     MS. BELOHLAVEK:        Did I circle E?

                         18                     THE COURT:    No.      F -- made one up,

                         19              the defendant will be residing at 358 El

                         20              Brillo Way, Palm Beach,        Florida,   33480.   He

                         21              knows now that that's where he will be

                         22              living when he is released after his 12

                         23              months and six months.

                         24                     MR. GOLDBERGER:        That is correct,

                         25              Your Honor.
     ---   - -   -   -   ---




                                   PHYLLIS A. DAMES,   OFFICIAL COURT REPORTER
                                   Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 17 of
                                                                         50                                    17

                                                    1                                                                     THE COURT:                                    That 1 s a private
    -   -   - ----   -   -- - --   --·
            (~-
                                                    2                                            residence?

                                                    3                                                                     MR. GOLDBERGER:                                            That is his home.

                                                    4                                                                     THE COURT:                                    Does he own the

                                                    5                                            residence?

                                                    6                                                                     MR, GOLDBERGER:                                           _He does, Your Honor.

                                                    7                                                                     THE COURT:                                    Is there any possibility

                                                    8                                           that he no longer owns the residence?

                                                    9                                                                     MR.               GOLDBERGER:                              Not anticipated,

                                                   10                                           Your Honor.

                                                   11                                                                     THE COURT:                                   Okay.              Should he not be

                                                   12                                           for whatever reason                                                                  18-months is a long

                                               13                                               time,                     should he not be owning that

                                               14                                               residence or able to reside there,                                                                                         he will

                                               15                                               have the obligation of notifying his

                                               16                                               probation officer prior, and I emphasize

                                               17                                               this, prior to his release from custody.                                                                                             I

                                               18                                               assume that the department will be notified

                                               19                                               prior to,                                   to his release?

                                               20                                                                         PROBATION OFFICER:                                                 That is correct,

                                               21                                               Your Honor.

                                               22                                                                         THE COURT:                                   And then you would need

                                               23                                               to send someone to meet with him before he

                                               24                                               walks out of the Palm Beach County jail and

       '
                         I                     25                                              verify his address and employment
-   ---,.-:: _;,;' I - ---
               _                   --·   - --· -    ----- - -- ---- - - -- -   --- -   - --   ·- ---- ··--- --   - -- -   ----   ---- - -   -- -- - -   - -   ·-   - ---- --· -- - --- --- ---   -   -----   --------- -




                                                                          PHYLLIS A. DAMES,                                                   OFFICIAL COURT REPORTER
                  Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 18 of
                                                        50                                    18

                        1                information?
------ -- - -~-~====
     /

              )         2                        PROBATION OFFICER:      That is correct.

                        3                        THE COURT:     All address -- I assume

                        4               all of this, to and from work and any other

                        5               approved activities restricts him to Palm

                        6               Beai:;::h County,   is that correct?

                        7                        PROBATION OFFICER:      That is correct,

                        8               Your Honor.

                        9                        THE COURT:    So let's be clear,

                      10                everything, from the day he walks out

                      11                occurs in Palm Beach County, is that c_lear?

                      12                         MR. GOLDBERGER:     We understand, -Your

                      13                Honor.     That's correct.

                      14                         THE COURT:    Then the additional

                      15                condition of his probation,         they are not

                      16                sex offender standard conditions,          they are

                      17                just conditions that are being imposed

                      18                especially in this case?

                      19                         MS. BELOHLAVEK:     Correct.

                      20                         THE COURT:    They are as follows,       you

                      21                shall submit to a mandatory curfew from 10

                      22                p.m.   to 6:00 a.m.    regardless of any other

                      23                restrictions regarding work or approved

                      24                activity,    there will be no exceptions to

 -        i           25                being at home in house from 10 p.m.           to 6
-\::_:_-.;)



                                 PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                    Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page19
                                                                                                 19 of
                                                          50
                           1               a.m. 1 is that correct?

_/~"'\_ _ -· -~2====               =~~~----M_S_._B_E_L_O_H_L_A_V_E_K_:_ _Y_e_s_.______
      1--...• ..i

                          3                        THE COURT:     If the victim was under

                          4                age of 18 years which I gather is the case

                          5                because it's circled, you shall not live

                          6                within 1000 feet of a school,            day care

                          7                center, park 1 playground or other place

                          8               where children regularly congregate.

                          9                             Hai someone verified that 358 El

                         10               Brillo is such a place?

                         11                        MS. BELOHLAVEK:      No   1   but that wirl be

                         12               done prior to his release.

      __   ..            13                        THE COURT:    So 358 El Brillo will not
 ,'



'\,.....__.."            14               be -approved if it should happen to be one

                         15               thousand feet from a school, day care

                         16               center   1   park, playground or other place

                         17               this is rather open.

                         18                        MR. GOLDBERGER:     Where children

                         19               gather.

                         20                        THE COURT:    Where children regularly

                         21               congregate.

                         22                        MS. BELOHLAVEK:     Right.

                        23                         THE COURT:    The Court knows 358 El

                        24                Brillo Way is a residential neighborhood 1

                        25                are there areas there where children



                                   PHYLLIS A. DAMES,      OFFICIAL COURT REPORTER
                           Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 20 of
                                                                 50                                    20

                                 1                regularly congregate?
    t.- ·,\                      2                        MS. BELOHLAVEK:       I personally do not
!                  I


                                 3                know.

                                 4                        THE COURT:    Neither do I, which is

                                 5                why I'm asking.      Has that been

                                 6                investigated?

                                 7                        MR. GOLDBERGER:       We have done our due

                                 8                diligence,    for what it's worth,      there is a

                                 9                residential street.       There are not children

                                10                congregating on that street.         We think the

                                11               address applies,      if it doesn't, we fully

                                12               recognize that he can't live there.

                                13                        THE COURT:    Okay.    Dis, you shall

                                14               not have any contact with the victim,                are

                                15               there more than one victim?

                                16                        MS. BELOHLAVEK:       There's several.

                                17                        THE COURT:    Several, all of the

                               18                victims.      So this should be plural.             I'm

                                19               making that plural.        You are not to have

                                20               any contact direct or indirect,          and in this

                                21               day and age I find it necessary to go over

                                22               exactly what we mean by indirect.              By

                                23               indirect, we mean no text messages, no

                               24                e-mail, no Face Book,       no My Space, no
              .,                25               telephone calls, no voice mails,          no
.              i
....<~~__.,-:-,'--     ~




                                          PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                          Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page21
                                                                                                       21 of
                                                                50
                                         1         messages through carrier pigeon, no
-( ,,..~··' ....                         2

                                         3         would you tell so and so for me,            no having

                                         4         a friend,     acquaintance or stranger approach

                                         5         any of these victims with a message of any

                                         6         sort from you,       is that clear?

                                         7                 THE DEFENDANT:      Yes, ma 1 am

                                         8                 THE COURT:      And then it states,

                                         9         unless approved by the victim,          the

                                        10         therapist and the sentencing court.             Okay.

                                        11                THE DEFENDANT:       I understand.

                                        12                THE COURT:      And the sentencing court.

                                        13         So,   if there is a desire which,          I would

                                        14         think would be a bit strange to have

                                        15         contact with any of the victims the court

                                        16         must approve it.

                                        17                MS. BELOHLAVEK:       Correct.

                                        18                THE COURT:       If the victim was under

                                        19         the age of 18, which was the case, you

                                        20         shall not until you have successfully

                                        21         attended and completed the sex offender

                                        22         program.      So,   is this sex offender program

                                        23         becoming a condition of probation?

                                        24                MS. BELOHLAVEK:       That is not.       I

                                        25         don 1 t believe I circled that one.
                   - ~-   --   - - --




                                             PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
                                     Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 22 of
                                                                           50                                    22

                                                       1                           THE COURT:   You did.
:-····    ,,_--   ·.•.   -'"· -
      ,                   \
                                                       2

                                                       3                  our part.     Actually the statute that he is

                                                       4                  pleading guilty to does not require the

                                                       5                           THE COURT:   I understand that,      but

                                                       6                  you circled it.

                                                       7                           MS. BELOHLAVEK:     I apologize,    that

                                                       8                  one is not.     He has already been in

                                                       9                  treatment with a private psychiatrist.

                                                      10                           THE COURT:   Which you find to be an

                                                      11                  adequate substitute for sex offender

                                                      12                  program?

                                                      13                           MS. BELOHLAVEK:     I    it is not

                                                      14                  required and based upon the evaluation and

                                                      15                  my contact with that doctor,       I don't

                                                      16                  believe it's necessary at this point.

                                                      17                           THE COURT:   Has that been -- I assume

                                                      18                  you have a law degree and do not have a

                                                      19                  Ph.Din a psychology or MD in psychiatry?

                                                      20                           MS. BELOHLAVEK:     That is correct,       I

                                                      21                  don't.

                                                      22                           THE COURT:   So it is just your

                                                      23                  judgement

                                                      24                           MS. BELOHLAVEK:     Correct.

                          ;                           25                           THE COURT:        that his treatment
  \                      )
      ':_---/                 -- -   ···---   -   -   --   - -- -




                                                                    PHYLLIS A. DAMES,   OFFICIAL COURT REPORTER
                                Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 23 of
                                 --
                                    c,'


                                                                      50                                    23

                                           1           with some fancy private psychiatrist or
               ,,-··-· ..
                            I
                                . .. ·-"'-·-2
                            )

                                           3                   MS. BELOHLAVEK:       That is correct.

                                           4                   THE COURT:     So you are not imposing

                                           5           E?

                                           6                   MS. BELOHLAVEK:       Correct.

                                           7                   THE COURT:     F,   if the victim was

                                           8           under the age of 18, you shall not work or

                                           9           play or as a volunteer in any school, day

                                          10           care center, park, play ground or othe~

                                          11          place where children regularly congregate,

                                          12           is that understood?

                                          13                   THE DEFENDANT:      Yes, ma'am.

                                          14                   THE COURT:    Children will be defined

                                          15          as anyone under the age of 18.            There are a

                                          16          lot of places where children regularly

                                          17          congregate.      What kind of work do you do?

                                          18                   THE DEFENDANT:      Banking.

                                          19                   THE COURT:    Here in Palm Beach

                                          20          County?

                                          21                   THE DEFENDANT:      Virgin Islands,

                                          22          ma'am.

                                          23                   THE COURT:    You understand you will

                                          24          not travel from Palm Beach County for the
          ,.
      \                                   25          duration of this?
       \            /
-   - _ ':---:::.··· -




                                                PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
          Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 24 of
                                                50                                    24

                1                       THE DEFENDANT:       Yes, ma'am.

---;~~.~=~=~2---~-~---------..··H R-.-G-O-L7J'B"ERGB'R~our-From:rr-,--:i:- 1·m

                3                sorry to interrupt, we do cover the

                4                employment later in the agreement as to

                5               what he is going to be doing during the one

                6               year that he is on community control.

                7                       THE COURT:     Okay.     And let me --

                8               condition G, which is circled,            unless

                9               otherwise indicated in the treatment plan

              10                provided by sexual offender treatment

              11                program.

              12                        MR. GOLDBERGER:        That's not in there.

              13                        THE COURT:     Is that what you want?

              14                        MS. BELOHLAVEK:        No.

              15                        THE COURT:     But you do want the, you

              16                will not view, own or possess any obscene

              17                pornographic --

              18                        MS . .BELOHLAVEK:      Correct.

              19                        THE COURT:     Okay.     But are you saying

              20                that this therapist can okay him to own

              21                certain pornographic material?

              22                        MS. BELOHLAVEK:        No, not at all.

              23                        MR. GOLDBERGER:        No, Your Honor.

              24                        THE COURT:     Would be really helpful

      )       25                if veople read these things before they
  /




                         PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
                             Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 25 of
                                                                   50                                    25

                                   1                signed them thoroughly.

                                   2

                                   3                treatment plan.      I'm just going to strike

                                   4                out, provided by the sexual offender

                                   5                treatment program.       Is that what you

                                   6                intend, tha~ his therapist can --

                                   7                       MS. BELOHLAVEK:        No.

                                   8                       THE COURT:     No?

                                   9                       MS. BELOHLAVEK:        No.

                                  10                       THE COURT:     Unless otherwise

                                  11                indicated.

                                  12                       MR. GOLDBERGER:        The parties have

                                  13               agreed that during the period that he is

                                  14               cannot be

                                  15                       THE COURT:     Condition G will now

                                  16               read, you shall not view,            own,   possess any

                                  17               obscene, pornographic or sexually

                                  18               stimulating visual or auditory material

                                  19               including telephonic,         electronic media,

                                  20               computer program or computer services that

                                  21               are relevant to your qeviant behavior

                                  22               pattern.      And who is going to enforce that?

                                  23                       MS. BELOHLAVEK:       The community

                                  24               ·control officer.

                                  25                       THE COURT:     How?
      ',,               J
- - ·...........,,..,...:.




                                            PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                      Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 26 of
                                                            50                                    26

                            1                       MS. BELOHLAVEK:         They have the
-::::~-.-;-~·               2               oSrig·a~t:i:on a.nd included-in there for
                \·
                  I
            ·'
                            3               warrantless search to check at any time his

                            4               home, his computer, anything he has contact

                            5               with.

                            6                       THE COURT:      And do they regularly_do

                            7               that?

                            8                       PROBATION OFFICER:         Yes, ma'am.

                            9                       THE COURT:      Since we have the

                           10               pleasure of having someone from the

                           11               Department of Corrections here.

                           12                           Okay.     H, you shall submit two

                           13               specimens of blood to the Florida
            ·,I
        /
            J
                           14               Department of Law Enforcement to be

                           15               registered in the DNA data bank.

                           16                           J,   you shall submit to a

                           17               warrantless search by your probation

                           18               officer or community control officer of

                           19               your person, residence or vehicle.

                           20                           G -- where is the G?

                           21                       MS. BELOHLAVEK:         That was under the

                           22               original part, not under the sex offender

                           23               one.

                           24                       THE COURT:      Okay.    Defendant to have

                           25               contact with the community control officer



                                     PHYLLIS A. DAMES,       OFFICIAL COURT REPORTER
         Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page27
                                                                                      27 of
                                               50
               1                  at a minimum one time a week.
   --,
-;---,.,----..,2,--.-------------~D.e-f-e-i::t-d-a-n~t--t-o~W~O-J::k_a_t_.~.,.Rl~.OX~i~d.a,__~ - -

               3                 Science Foundation, 250 Australian Avenue,

               4                 West Palm Beach, Florida.                Is that

               5                 volunteer work or work for pay?

               6                          MR. GOLDBERGER:          It is a 501C

               7                 corporation that he has formed,                Your Honor,

               8                 that will be doing charitable work.

               9                          THE COURT:        That he has formed?

             10                          .MR. GOLDBERGER:          Yes.

             11                           THE COURT:        What exactly is Florida

             12                  Science Foundation?

             13                           MR. GOLDBERGER:          Do you want to

             14                  explain?

             15                           THE DEFENDANT:         It funds science

             16                  programs around the state and the country.

             17                           THE COURT:       How long has it been in

             18                  existence?
                                                                                  ;

             19                           THE DEFENDANT:         Fifteen years.

             20                           THE COURT:       How many programs has it

             21                  funded?

             22                           THE DEFENDANT:         Numerous, more than

             23                  50.

             24                           THE COURT:       What is your position

             25                  with the organization?



                         PHYLLIS A. DAMES,        OFFICIAL COURT REPORTER
                    Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 28 of
                                                          50                                    28

                            1                      THE DEFENDANT:      President.                          I

                                                                                                         -~I
                            3              directors?

                            4                      THE DEFENDANT:      Yes, ma'am.

                            5                      THE COURT:     Who's on the board of

                            6              directors?

                            7                      THE DEFENDANT:      Two attorneys.

                            8                      THE COURT:     What exactly do you do?

                            9                      THE DEFENDANT:      I'm an investment

                           10              banker but my --

                           11                      THE COURT:     No, no,   I mean with the

                           12              science foundation.

                           13                      THE DEFENDANT:     We fund

                           14              science programs

                           15                      THE COURT:     I don't want to know what

                           16             we do,    I want to know what you do.         How

                           17             often are you there?

                           18                      THE DEFENDANT:     I'm there every day,

                           19             I research,     I take in people who want to

                           20             make presentations about why they need

                           21             money for funding medical research,

                           22             advanced science research.          My background

                           23             is in physics.        I go through all the

                           24             programs in detail,       review the science work

   I        )              25             potentials,     I follow through on a daily
-- \':c--,-:_) _-- - - -




                                   PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
        Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 29 of
                                                                                   29
                                              50
              1               basis with what they have been given money

~.------~----~z=··=··~~=~~-t:o-d-o·--:.-·- - - - - - - - - - - - - - - - - - - - - - - - - - -
:   }


              3                       THE COURT:     Who are some recent

              4               grantees?

              5                       THE DEFENDANT:      Harvard University.

              6               There is a full program of Evolutionary

              7               Dynamics, Neuro Science Institute of

              8               California,    the Physics Institute, MIT.

             9                        THE COURT:     Do you ever have occasion

            10                to deal with anyone under the age of

            11                eighteen?

            12                        THE DEFENDANT:      Not very often.       It

            13                is,   if someone is in college -- sorry.

            14                        THE COURT:     Right,   that's why I'm

            15                asking the question.

            16                       THE DEFENDANT:       Most of the people I

            17                fund are all usually professors.

            18                       THE COURT:      Thank you.     You

            19                understand that you can't have contact with

            20                anyone if        this organization,         do they

            21                ever have any involvement with high

            22                schools?

            23                       THE DEFENDANT:       No, ma'am.

            24                       THE COURT:     Students or teachers?

            25                       THE DEFENDANT:       No, ma'am.
<


                       PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
        Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 30 of
                                              50                                    30

              1                        THE COURT:     Okay.

(   )         2                       MS. BELOHLAVE~-~fios~ are

              3                duplicates, you will see those are the same

              4                as the ones on the previous page,            however,

              5                it was reproduced.

              6                       THE COURT:     The next condition, you_

              7                shall maintain. a driving log.            You shall

              8                not drive a motor vehicle while alone

              9                without prior approval of your supervising

             10                officer.

             11                            If there was sexual contact, you

             12                shall submit to at probationer's or

             13                community controllee's expense an HIV test

             14                with results to be released to the victims,

             15               victim's parent or guardian                will be

             16               victims, plural.       Has that been done?

             17                       MR. GOLDBERGER:         Not yet.

             18                       THE COURT:     Do we have a time frame

             19               on that?     I would think ASAP might be good

             20                on something like that.

             21                       MS. BELOHLAVEK:         I believe they can

             22               actually do that at the jail.

             23                       THE COURT:     At his expense?

             24                       MS. BELOHLAVEK:         Yes.

             25                       THE COURT:     I would request that that



                       PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 31 of
                                      50                                    31

      1                be done within 48 hours?

      2                            You snall not ontaTn or use a post

      3                office box without prior approval of the

      4                supervising officer.

      5                           Okay.    Are all those conditions

      6               you two have agreed to?

      7                       MS. BELOHLAVEK:      Yes,   Your Honor.

      8                       MR. GOLDBERGER:      With the court's

      9               amendments, yes.

     10                       THE COURT:     Mr. Epstein,     do you

     11               understand?

     12                       THE DEFENDANT:      Yes, ma'am.

     13                       THE COURT:     I need the defendant to

     14               sign number D where I had ans added to

     15               victim,    and G, we struck out the otherwise

     16               indicatid language.        Otherwise,    it is as

     17               you agreed.

     18                           Mr. Epstein, do you understand

     19               this is a somewhat complicated terms of the

     20               plea that you've agreed to?

     21                       THE DEFENDANT:      Yes, ma'am

     22                       THE COURT:     Do you have any questions

     23               about the terms of the plea?

     24                       THE DEFENDANT:      No.

     25                       THE COURT:     Can I ask the State why



               PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 32 of
                                      50                                    32

      1               you choose -- or defense and the State

      2               together, why twelve monffi~in -fTie'""Paim

      3               Beach County jail followed by six months?

      4               Why not just send him to DOC?

      5                       MR. GOLDBERGER:      It was the agreement

      6               of the parties, Your Honor.           We just

      7               decided that was the best way to accomplish

      8               what needed to be done here and the parties

      9               agreed that that sentence satisfied

    10                everyone's requirements.

    11                        THE COURT:     The taxpayers of Palm

    12                Beach County is going to pay 18 months to

    13                house this guy instead of DOC?

    14                        MS. BELOHLAVEK:      Right.

    15                        THE COURT:     You understand we're

    16                losing positions left and right in county

    17                government because we haven't g·ot enough

    18                money but you want          okay.

    19                           His requirement to register there

    20                is many, many          there is nine pages

    21                outlining the sexual offender's requirement

    22                to register with the department and

    23                penalty, have you read all those,

    24                Mr. Epstein?

    25                        THE DEFENDANT:      Yes, ma'am.



               PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
                       Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 33 of
                                                             50                                    33
                          ".

                                1                    THE COURT:     Do you understand you

    (         \
                   !
                                2            will be required to register and this~w-11r~~-

                                3            be an ongoing life long obligation?

                                4                    THE DEFENDANT:      Yes, ma'am.

                                5                    THE COURT:     And this registration

                                6            occurs when?

                                7                    MS. BELOHLAVEK:        Within 48-hours of

                                             rel-ease.

                                9                    THE COURT:     So when he gets out of

                               10            the Palm Beach County ·jail, he needs to

                               11            register?      Okay.   And the department          who

                               12·           is going to provide him with the form7

                               13                    MR.   GOLDBERGER:      He actually

                               14            registers out at the Sheriff 1 s Office, Your

                               15            Honor, we can do it out there.

                               16                    THE COURT:     Okay.     It has been

                               17            brought to my attention that FDLE is the

                               18            one who is statutorily required to handle-

                               19            these registrations but some of our

                               20            municipal jurisdictions have taken it upon

                               21            themselves to impose additional

                               22            requirements, y 1 all understand that?

                               23                    MS.   BELOHLAVEK:      Correct.

                               24                    MR.   GOLDBERGER:      Right.

I                              25                    THE COURT:     What you are telling him
\,-..~-=_...,_!_



                                      PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                    Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 34 of
                                                          50                                    34

                                1          he has to do is the official State of



                                3                   MS. BELOHLAVEK:     Correct.

                                4                   THE COURT:    Mr. Epstein,     I need to

                                5          make sure you understand that that's what's

                                6          required by this plea.        Anyone on

                                7          probation, community control is required to

                                8          live and abide by the laws.          So if   a
                                9          jurisdiction you choose to reside in should

                               10          have some additional municipal requirements

                               11          you will be required in order to co~ply

                               12          with the law of living there,         just like you

                               13          can't get a parking ticket or speeding

                               14          ticket,    to comply with those regulations

                               15          but I want to make sure you understand

                               16          because I have seen some defendants who

                               17          have been confused about this.          If you

                               18          don't,    for example, if the Town of Palm

                               19          Beach has you register that does not take

                               20          care of your requirement.         Your requirement

                               21          to register with FDLE through the Sheriff's

                               22          office is separate, distinct and must be

                               23          done on their form according to their

                               24          schedule.

     (     '                   25                   THE DEFENDANT:    Yes,_ ma'am.
--
     '-    )
       "-'--   ·-   -- -   ~




                                    PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
       Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 35 of
                                             50                                    35

              1                       THE COURT:    And if my experience the
r   1
     · ··   · 2                asE-few mont~isof any va_lue,           fney are

             3                very serious about enforcing this.           They

             4               will be tracking you for the rest of your

             5                life.    Do not move.     Do not go -- I don't

             6               care when you are done with community

             7               control, they need to know exactly where

             8               you are and if you go anywhere without

             9               registering,     they will find and you will be

            10               locked up.

            11                        THE DEFENDANT:     Yes, ma'am.

            12                        THE COURT:    Okay.    Any questions

            13               about that?

            14                        THE.DEFENDANT:     No, ma'am.

            15                        THE COURT:    Did you read the plea in

            16               the circuit court form that describes all

            17               the rights you are giving up by entering

            18               this plea?

            19                        THE DEFENDANT:     Yes, ma'am.

            20                        THE COURT:    I' think I   asked you

            21               before, can you read?

            22                        THE DEFENDANT:     Yes.

            23                        THE COURT:    Are you under the

            24               influence of alcohol,       drugs.or medication

            25               today?



                      PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 36 of
                                      50                                    36

      1                         THE DEFENDANT:       No, ma'am.

      2                          HE-CUURT-:-Norm-a:r1y~e-a-'k1n g--a--n y

      3                prescribed medication?

      4                         THE DEFENDANT:      Only for cholesterol.

      5                         THE COURT:     Does that interfere with

      6                your mental ability?

      7                         THE DEFENDANT:      No.

      8                         THE COURT:     Do you understand you

      9                have an attorney, you have a right to trial

     10               by jury, there is not going to be a jury

     11                trial.     There won't be witnesses called.

     12               That your attorney and you would have~

     13               right to confront and cross examine,                  do you

     14               understand you have a right to call

     15               witnesses of your own and the court would

     16               issue subpoenas to compel their attendance

     17               just like any other witness called by the

     18               State, that you have the right -~ absolute

    19                right to remain silent and that you would

    20                not have to say or do anything at the trial

    21                if there were a trial,         do you understand

    22                those rights?

    23                          THE DEFENDANT:      Yes, ma'am.

    24                          THE COURT:    Do you understand if you

    25                are not a United States citizen your plea



               PHYLLIS A. DAMES,      OFFICIAL COURT REPORTER
                           Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 37 of
                                                                 50                                    37
                              '
                                       1                  could subject you to deportation pursuant

                  \                    2                 to the laws and regula'c1ons governi-ng-Ene

                                       3                 United States Immigration and

                                       4                 Naturalization Service and this court has

                                       5                 no jurisdiction or authority in such

                                  --
                                       6               __ matters,     do you understand that?

                                       7                         THE DEFENDANT:     Yes.

                                       8                         THE COURT:     Has anybody threatened

                                       9                 you,   coerced you or promised you anything

                                   10                    other than the terms of this plea to get

                                   11                    you to enter this plea?

                                   12                           THE DEfENDANT:      No.

                                   13                           THE COURT:      Do you understand this is

                                   14                    a plea in criminal court?

                                   15                           THE DEFENDANT:      Yes, ma'am.

                                  16                            THE COURT:      This has -- in criminal

                                   17                    c.ourt in Palm Beach County,       State of

                                  18                     Florida.      I have absolutely nothing to do

                                  19                     with any civil matters or matters in any

                                   20                    other jurisdiction, do you understand that?

                                   21                           THE DEFENDANT:      Yes,   ma'am.

                                  22                            THE COURT:      Is this plea in any way

                                   23                    tied to any promises or representations by

                                  24                     any civil attorneys or other jurisdictions?

     {
     \           1
                  \               25                            MR. GOLDBERGER:      May we come sidebar
         '·     / - " --
-· - . - ':',__e_             - - -·-- -   -   -




                                                   PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                         Case
                         ·~
                      '- \
                              9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 38 of
             ·l             '                                                                        38
                         1,          .                         50
                                          1              on that, Your Honor?
 ~--···<--
        ·,                                2   "'



                  l
                                          3              recorded.

                                          4                       MR. GOLDBERGER:    That's fine.

                                          5                       THE COURT:    Defendant needs to

                                          6

                                          7                       (Whereupon,   there was a conference at

                                          8              the bench.)

                                          9                       MR. GOLDBERGER:    The reason why I

                                         10              asked to come sidebar,      there is a

                                         11              nonprosecution agreement with the United

                                         12              States Attorney's office that triggers-as a

                                         13              result of this plea agreement.          In other

                                         14              words,    they have signed off and said they

                                         15              will not prosecute Mr. Epstein in the

                                         16              Southern District of Florida for any

                                         17              offense upon his successful taking of this

                                         18              plea today.     That is a confidential

                                         19              document that the parties have agreed to.

                                         20              Just in an abundance of caution,         I wanted

                                         21              to tell the court.

                                         22                       THE COURT:    I understand,   that would

                                         23              also be invalidated should he violate his

                                         24              community control?
      .,··
                                         25                       MR. GOLDBERGER:    Absolutely.    That
__   \ __)__                 -   -




                                                   PHYLLIS A. DAMES,   OFFICIAL COURT REPORTER
       Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 39 of
     l 1 '.;   ~



                                             50                                    39
        I I        ,'!




                          1          nonprosecution agreement --
;,c--'-----2-----------M-S-.-B~E=L~O~H=L~A~V=E=K~:-=They sperl-aTr-fhat
·~
                          3         out.

                          4                  THE COURT:    M~. Epstein needs to come

                          5         closer.

                          6                       Mr. Epstein,     your atto~~ey has

                          7         told me that in addition to everything, we

                          8         talked about another Inducement,           shall we

                          9         say,    to your taking this plea is that the

                         10         U.S. Attorney for the Southern District of

                         11         the State of Florida, federal prosecutor,

                         12         has agreed to a nonprosecution agreement

                         13         with you, meaning that if you success£ully

                         14         complete probation and do ~verything you're

                         15         supposed to,· they have, have agreed not to

                         16         prosecute you federally,         did you understand

                         17         that?

                         18                 THE DEFENDANT:       Yes, ma'am.

                         19                 THE COURT:     And I would view that as

                         20         a significant inducement in accepting this

                         21         plea.

                         22                 MS. BELOHLAVEK:        They are actually in

                         23         court here today,      also.

                         24                 THE COURT:     Okay.




                              PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                     Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page40
                    tq',   "                                                                      40 of
               •~    l l
                                                           50
                                1           agreement very carefully spelled out if
- ~ ~ - -- --                  -2=·~~~~~~
.              )

                                3           agreement,    so we are well aware of it.

                                4                  THE COURT:      Okay.     I would request

                                5           that a sealed copy of that -- Mr.            Epstein

                                6           has signed that document?

                                7                  MR. GOLDBERGER:         Yes,   I would.like to

                                8           seal the copy.

                                9                  THE COURT:     I want a sealed copy of

                               10           that filed in this case.          That is the only

                               11           other condition of       the agreement that is

                               12           influencing this defendant to make this

                               13           decision?
r:··.:·\
\_, __ _..,... )
                               14                  MR. GOLDBERGER:         Absolutely.    I think

                               15           that's the right idea.

                               16                  (Return to open court.)

                               17                  THE COURT:     Mr. Epstein,      is there

                               18           anything else?

                               19                  THE DEFENDANT:      No, ma'am.

                               20                  THE COURT:     Because I don't take

                               21           these pleas unless they are freely and

                               22           voluntarily made.

                               23                  THE DEFENDANT:      I understand that.

                               24                  THE COURT:     I also don't want

                               25           somebody or anybody coming back a year,



                                     PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
                    Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 41 of
                                                          50                                    41

                          1                two years from now saying, oh no,            no,   they
~   (7> ........... •2c=·     ~~~~

                I



                          3                anything else that is influencing you to

                          4                make this decision,      then I need to know

                          5                about it.

                          6                       THE DEFENDANT:       I understand that.

                          7                       MR. GOLDBERGER:       Thank you.

                          8                       THE DEFENDANT:       Thank you very much,

                          9                Your Honor.

                         10                        (Return to open court.)

                         11                       THE COURT:     All right, Mr. Epstein,

                         12                any questions about the rights you are

    ,,.-"'-•,
                         13                giving up by entering this plea?
C~J                      14                       THE DEFENDANT:      No ma'am.

                         15                       THE COURT:     State, please give me a

                         16                factual basis.

                         17                       MS. BELOHLAVEK:       In 069454 CF AMB,

                         18                between August 1, 2004 and October 31,

                         19                2005, the defendant in Palm Beach County

                         20                did solicit or procure someone to commit

                         21                prosecution on three or more occasions.

                         22                           And in 08 CF 9381 CF AMB between

                         23               August 1, 2004 and October 9,         2005,    the

                         24                defendant did procure a minor under the age

                         25                of 18 to commit prostitution in Palm Beach



                                   PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                               Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 42 of
                                                                     50                                    42
                          ,~   (   I   J;'..

                     0.

                                                1          County also.

                           )
                          .I


                                                3          factual basis to support the pleas.

                                                4                       Are all of the victims in both of

                                                5          these cases in agreement with the terms of

                                                6          this plea?

                                                7                MS. BELOHLAVEK:      I have spoken to

                                                8          several myself and I have spoken to

                                                9         counsel, through counsel as to the other

                                               10         victim, and I believe, yes.

                                               11                THE COURT:     And with regard to the

                                               12         victims under age eighteen,       is that

                                               13         victim's parents or guardian in agreement
        .-'•·~··••"'\
    I
   :·.                    )
         ·~~   .....~ /                        14         with the plea?

                                               15                MS. BELOHLAVEK:      That victim is not

                                               16         under age 18 any more and that's why we

                                               17         spoke with her counsel.

                                               18                THE COURT:     And she is in agreement

                                               19         with the plea?

                                               20                MS. BELOHLAVEK:     Yes.

                                               21                THE COURT:     And community control

                                               22         will be given information concerning how to

                                               23         contact these victims?

                                               24                MS. BELOHLAVEK:     Yes.
   ,,..···
  i                                            25                THE COURT:     Confidentially.    That
   \
-- -'-....,,C----
                      J-'


                                                    PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
                              Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 43 of
                              ol>   c

                                                                    50                                    43

                                         1           information will not be related to the
    "'-~~,:;,:,;.:,a,\ c·--

                    .1

                                         3           purposes of verifying compliance with this

                                         4           agreement?

                                         5                                MS. BELOHLAVEK:                                               Yes.

                                         6                                THE COURT:                             Is there anything else

                                         7           from anybody else before I accept this

                                         8           plea?

                                         9                            MR. GOLDBERGER:                                                   No, Your Honor.

                                        10                            THE COURT:                                 Mr.              Goldberger,                                        if it is

                                        11          your desire, you may enter your client's

                                        12          plea.

                                        13                            MR. GOLDBERGER:                                                   Thank you, Your

                                        14          Honor,                 at this time we would withdraw our

                                        15          previously entered pleas of not guilty,

                                        16          enter pleas of guilty pursuant to

                                        17          negotiations with the State.

                                        18                            THE COURT:                                 Mr. Epstein,                                                 I am going

                                        19          to accept those pleas on your behalf.                                                                                                                      I

                                        20          find you are intelligent,                                                                         alert, you

                                        21          understand what is going on here and the

                                        22          consequence of entering this plea, you are

                                        23          doing it freely and voluntarily.

                                        24                                        Pursuant to the plea,                                                                       I am waiving

                                        25          a PSI,                I will sentence you at this time
-
     <)
     ---._/      ---      --                          -- -   -   --   -   -----   ---~   - -~ -   - ------   -   --   --   -   -- - -   .   -   -   ---   ---   -·-   -   -   - - -~- -   ·-·-   - -   -   -   - -- - ----   ~- --~   ------ --   - -..



                                             PHYLLIS A. DAMES,                            OFFICIAL COURT REPORTER
               'l       Case
                        ,1:, 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 44 of
                              r.

                                                              50                                    44
                    0   ' '
           '        .
                                    1           pursuant to it.        I will adjudicate you
   ~~---·

                                    2           gu1Ity of felony solicrcacion o

                                    3           prostitution, a third degree felony,             case

                                    4           number 06 CF 00945A -- 454 AMB,           and

                                    5           procuring a person under 18 for

                                    6          . prostitution, a_ se_concl degree. felony 08 CF

                                    7           009381AMB.

                                    8                         With respect to the solicitation

                                    9           of prosecution,       I will sentence you to

                                   10           twelve months in the Palm Beach County

                                   11           detention facility with credit for the one

                                   12           day served.

                                   13                         With respect to 08 CF 009381,       I

                                   14           will sentence you to six months in the Palm

                                   15           Beach County detention facility,          with

                                   16           credit for the one day served.            That six

                                   17           month sentence is to be served consecutive

                                   18           to the twelve month sentence.

                                   19                       Following the six month sentence

                                   20           you will be placed on 12 months of

                                   21           community control.       That will be on both

                                   22           cases,    I assume,   to run concurrently,

                                   23           correct?

                                   24                    MS. BELOHLAVEK:    Only on the 08 case.

                                   25                    THE COURT:    Only on the second degree
   \           )
- - ~...· - - " - ·




                                        · PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                     Case   9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 45 of
                     !\ ~,-....
                         '
             0
                                                             50                                    45
                   , , , ,,
                              1               felony?

     (                             2                 '"S-.-B"E':CUHL"""A:VE'K :

                                   3         that designates him a sexual off~nder.

                                   4                THE COURT:            Okay.   So only on case

                                   5         number 08 CF 009381AMB will you be on one

                                   6         year commun~ty ~ontrol which would then

                                   7         invoke a potential penalty of fifteen years

                                   8         were you to violate.

                                   9                     The special conditions are that

                                  10         you are to have no unsupervised contact

                                  11         with minors and the supervising adult must

                                  12         be approved by the Department of

                                  13         Corrections.         You are to be designated a
 /':::::-~.,-.,
 \ , ____ __./ Ii
     ',
                                  14         sexual offender pursuant to Florida Statute

                                  15         943.0435 and you must abide by all

                                  16         requirements of that statute which I have

                                  17         read and we have discussed.

                                  18                     You will remain confined to your

                                  19         residence except one half hour before and

                                  20         after your approved employment,            community

                                  21         service work or other activities approved

                                  22         by yoµr probation officer.             You will

                                  23         maintain an hourly accounting of all your

                                  24         activity on a daily log which you submit to

 I             ,                  25         the supervising officer upon request.
_\_)_

                                       PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
                  Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 46 of
                  t,~J   C

                                                        50                                    46
              '
                     ,,
                   I 0


                              1                         You will be residing at 358 El

                              :2·

                              3           Should you desire to move or go to a

                              4           different location upon release from

                              5           custody, you will get preapproval of that

                              6           location from the Department of

                              7           Corrections.      You will have to contact your

                              8           community control officer a minimum of once

                              9           a week,    it can be more often at their

                             10           discretion and you are to work at the

                             11           Florida Science Foundation at 250

                             12           Australian Avenue in West Palm Beach,

                             13           Florida.      You will submit to a mandatory
   r<C:ca,

   1-,__ )                   14           curfew of 10 p.m.     to 6 a.m.

                             15                      You shall not live within a

                             16           thousand feet of a school, day care center,

                             17           park, playground or other place where

                             18           children congregate.      You shall not have

                             19           any contact with the victims, directly or

                             20           indirectly including through a third person

                             21           unless approved by victim 1 s therapist and

                             22           the sentencing court.

                             23                      You shall not work for pay or as a

                             24           volunteer at any school,      day care center

                             25           park, play ground, other place where
   \      )
-~ >-------




                                    PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
                      Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page47
                                                                                                   47 of
             ,~        1
                      IJ,   e_,
                                                            50
                                   1          children may congregate.        You shall not
 . r,,,..·r- .. - . 2
         .       .J


                                   3         pornographic or sexually stimulating or

                                   4         visual, auditory material including

                                   5         telephone, electronic media,        computer

                                   6         programs,      computer services that are

                                   7         relevant to deviant behavior.

                                   8                       You shall submit two specimens of

                                   9         blood to Florida Department of Law

                                  10         Enforcement to be registered with the DNA

                                  11         data bank.      You shall submit to a

                                  12         warrantless search by the probation office~

                                  13         or community control officer of your

                                  14         person, residence or vehicle.

                                  15                     You shall maintain a driving log.

                                  16         You shall not drive a motor vehicle while

                                  17         alone without prior approval of the

                                  18         supervising officer.

                                  19                     You shall submit to,     at

                                  20         probationer or community control expense a

                                  21         HIV test,     the result of which is to be

                                  22         released to the victims or victim's parent
                                                                                                           :
                                  23         or guardian.      That has to be done within 48
                                                                                                           I

                                  24         hours.
                                                                                                           I


     /
     I       I                    25                     You shall not obtain or a use post
--
     '\..    )
     --~-------                                                                                            j
                                       PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
       Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page48
                                                                                    48 of
                                             50
       ,, n   <'.'


                      1          office box without the prior approval of

( /""· -,---------------1--h-e-s·up-e-rv-rs-±ng-o-f·f-i-c·e-r---:·-~
   I




                      3                 MS. BELOHLAVEK:         You forgot one that

                      4         you may not possess, own or view sexually

                      5         stimulating -- I don't believe you read

                      6         that outloud just now.

                      7                 THE COURT:       Yes,   I   did.

                      8                 MS .. BELOHLAVEK:       I'm ·sorry,    I didn't.

                      9         hear it.      I just wanted to make sure.

                     10                 THE COURT:      And the warrantless

                     11         search by the community control officer of

                     12         the person,     residence or vehicle

                     13         understand the person,          residence or vehicle

                     14         includes anything you might possess like

                     15         computer, a cell phone and whatever other

                     16         elaborate devices there are to communicate

                     17         electronically these days,             okay.   Good

                     18         luck.

                     19                 MR. GOLDBERGER:         Thank you.

                     20                 MS. BELOHLAVEK:         Thank you.

                     21                 THE COURT:      Is there a judgment?

                     22                 MR. GOLDBERGER:         Yes,    there should be

                     23         judgments.

                     24                 THE COURT:      Was there a condition of

                     25         community control that he pay or is he



                          PHYLLIS A. DAMES,    OFFICIAL COURT REPORTER
           ')       Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page49
                 ,;\,)        ("                                                                 49 of
                 '                                        50
                ii'  rt it1    r_,
     r-,
                           1               paying it?

                                      -L,------------MR.-G.O.LD.B.ERG.ER:--A.c.t.ua.1.1¥---t.hex.e..a.i.s_..a.

                                      3                cash bond posted,      court cost can be

                                      4                deducted from the cash bond.

                                      5                         THE COURT:    $574 is the total?

                                      6                         MS. BELOHLAVEK:       Correct.

                                      7                         THE COURT:    Is that to cover both

                                      8                cases?

                                      9                         MR. GOLDBERGER:     Yes.

                                     10                         THE COURT:    Thank you.

                                     11                         MR. GOLDBERGER:     Thank you,        Your

                                     12               Honor.

                                     13                         (Whereupon,   at 9:48   0   1
                                                                                                clock a.m.   the
(··-·\
\.___ j                              14               proceedings before the Court, concluded.)

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25
(_)

                                               PHYLLIS A. DAMES,     OFFICIAL COURT REPORTER
     !
             Case 9:08-cv-80736-KAM Document 463-3 Entered on FLSD Docket 07/08/2019 Page 50 of
         C (.")   '['.•

         0
                                                   50                                      . 50

                           1                            C E R T I F I C A T E
-_(,,n"••,J--- - - ; 2 - - - - - - - - ' - ' - - - - - ' - - - ' - - - - - - ~ - - - - - - - - - - - , - - - , . - - - - - - - - - -


                           3   THE STATE OF FLORIDA,

                           4   COUNTY OF PALM BEACH.

                           5                      I,    PHYLLIS A. DAMES, Official Court

                           6   Reporter for the Fifteenth Judicial Circuit,

                           7   Criminal Division,              in and for Palm Beach County,

                           8   Florida; do hereby certify that I was authorized

                           9   to and did report the foregoing proceedings before

                          10   the Court at the time and place aforesaid; and

                          11   that the preceding pages numbered from                              1 through 49,

                          12   inclusive, represent a true and accurate

                          13   transcription of my stenonotes taken at said

                          14   proceedings.

                          15                     · IN WITNESS WHEREOF,               I have hereunto

                          16   affixed my official signature this 19th                               day of

                          17
                               July,    200 8.
                          18

                          19

                          20

                          21

                          22

                          23

                          24


G                         25




                                PHYLLIS A. DAMES,            OFFICIAL COURT REPORTER
